Case 1:20-cv-00061-GZS Document 41 Filed 04/16/21 Page 1 of 3                      PageID #: 403




                                   United States District Court
                                        District of Maine


 PUBLIC INTEREST LEGAL FOUNDATION, INC.

                                                    Plaintiff,
    v.

 MATTHEW DUNLAP, in his official capacity as the                 Case No. 1:20-cv-00061-GZS
 Secretary of State for the State of Maine


                                                  Defendant.



               UNOPPOSED MOTION TO MODIFY SCHEDULING ORDER

         Plaintiff hereby moves for a modification of the Court’s scheduling order, as last

amended on February 12, 2021. In support of this motion, Plaintiff states the following:

   1. Pursuant to the Court’s Order of February 12, 2021, the deadline for Plaintiff’s response

         to Defendant’s motion for summary judgment and reply in support of Plaintiff’s motion

         for summary judgment is April 30, 2021 and the deadline for Defendant’s reply in

         support of Defendant’s motion for summary judgment and sur-reply to Plaintiff’s motion

         for summary judgment is May 14, 2021.

   2. Counsel for the Plaintiff that has been primarily responsible for this matter is presently

         unavailable due to health reasons.

   3. Accordingly, the Plaintiff respectfully requests a 14-day enlargement of time for the

         remaining deadlines relating to the pending motions for summary judgment. The

         amended dates would be as follows:

            a. Plaintiff’s response to Defendant’s motion for summary judgment and reply in
               support of Plaintiff’s motion for summary judgment (page limit: 17): May 14,
               2021.

                                              1
Case 1:20-cv-00061-GZS Document 41 Filed 04/16/21 Page 2 of 3                   PageID #: 404




           b. Defendant’s reply in support of Defendant’s motion for summary judgment and
              sur-reply to Plaintiff’s motion for summary judgment (page limit: 7): May 28,
              2021.

   4. Defendant consents to Plaintiff’s request.

   5. Granting this request will not unduly delay disposition of this matter.

WHEREFORE, Plaintiff respectfully requests a 14-day enlargement of the remaining deadlines

for the pending summary judgment motions.



Dated: April 16, 2021.

For the Plaintiff Public Interest Legal Foundation:

                                        /s/ Stephen C. Whiting
                                      Stephen C. Whiting
                                      The Whiting Law Firm
                                      75 Pearl Street, Ste. 207
                                      Portland, ME 04101
                                      Tel: (207) 780-0681
                                      Fax: (207) 780-0682
                                      steve@whitinglawfirm.com

                                      Noel H. Johnson* (Wisconsin Bar #1068004)
                                      Kaylan L. Phillips* (Indiana Bar #30405-84)
                                      Public Interest Legal Foundation, Inc.
                                      32 E. Washington St., Ste. 1675
                                      Indianapolis, IN 46204
                                      Tel: (317) 203-5599
                                      Fax: (888) 815-5641
                                      njohnson@PublicInterestLegal.org
                                      kphillips@PublicInterestLegal.org
                                      * Motion for admission pro hac vice filed




                                             2
Case 1:20-cv-00061-GZS Document 41 Filed 04/16/21 Page 3 of 3                      PageID #: 405




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2021, I electronically filed the foregoing using the

Court’s ECF system, which will serve notice on all parties.


                                                /s/ Steve C. Whiting
                                              Steve C. Whiting
                                              Counsel for Plaintiff
                                              steve@whitinglawfirm.com




                                             3
